Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.
Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that the combination of Honma and Miyasaka fails to render obvious the device of claim 1, the Examiner respectfully disagrees. Claim 1 does not require the argued functions of the first connector and only sets forth the structure. The cited combination is considered fully capable of performing the claimed functions which are set forth in claim 1 as the claimed structure is known from the prior art and utilized in the manner cited below. In the grounds of rejection set forth below the patient-side connector 117 is modified in the previously cited manner to comprise the claimed structure of the cap. Because the cited combination of references teaches the structure of the device of claim 1 they are considered to anticipate the claim as currently set forth below.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma (US 2011/0132482) in view of Okiyama (US 9,795,736), and further in view of Miyasaka (US 2013/0274702).
Regarding claim 1, Honma discloses an infusion set (100) comprising: a first member (100) comprising: a drip chamber (115); a roller clamp (116); a first connector (117) for connection with an intravenous drip needle (¶ [0170]); a first infusion tubing (e.g., 105a); and a first shutoff clamp (106) for opening and/or closing a flow path within a first infusion tubing (¶ [0164]), wherein the drip chamber, roller clamp, and the first connector are connected in series with fluid communication (e.g., Figure 2); and a second member (1, Figure 2) comprising a second spike (501, Figure 9); a second connector (2A) for connection with the infusion set (100); a second infusion tubing (30); and a second shutoff clamp (40) for opening and/or closing a flow path within a second infusion tubing; wherein the second spike and the second connector are connected in series with fluid communication (Figure 2) and wherein the second connector is connected with the first infusion set (Figure 2). Honma further teaches the use of a three-way stopcock (2A, Figure 1) on the second member which controls fluid flow from the second member through the first member but does not explicitly locate the three-way stopcock on the first member as claimed or disclose the claimed first spike. Honma also fails to disclose the first and second cap members as claimed. 
Okiyama teaches (Figure 1) an infusion set (1) comprising a first spike (11) and a three-way stopcock (40). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first member of Honma by utilizing a first spike for connection of the set to a medical fluid source as taught by Okiyama. In addition, it would have been obvious to one of ordinary skill in the art to utilize the three-way stopcock of Honma on the first member as taught by Okiyama to allow a user to selectively control fluid flow through the first member as taught by Okiyama (Col. 6, lines 7-18 and Col. 7, lines 4-39).
Miyasaka teaches (Figures 1 and 3) a connector cap (10) covering a first connector (40) wherein the cap consists of: a hollow body (11; Figures 3D) forming an insertion port (through septum 21) on a first side and an opening (containing filter 15 and covered by cover 33) on a second side, a lid (33) attached on a second side (Figure 3D) such that the opening allows passage of gas therethrough by does not allow passage of solid of liquid therethrough (¶¶ [0056]-[0058]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first connector of Honma to comprise the connector cap of Miyasaka to allow for the connection of a fluid line after priming while preventing leaking of liquid medicament through the connector as taught by Miyasaka (¶ [0054]). In addition, it would have been obvious to one of ordinary skill in the art to include such a cap on all connection lines disclosed by Honma to retain the utility of the hydrophobic connection means during connection and disconnection of any additional lines which facilitate fluid transport through the first connector. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma in view of Okiyama in view of Miyasaka, and further in view of Rosenbaum (US 5,971,972).
Regarding claim 2, Honma/Okiyama/Miyasaka teach the claimed invention substantially as set forth above for claim 1, and Honma further discloses a plurality of three-way stopcocks (2A on plural 
Rosenbaum teaches (Figure 1) a fluid infusion set which utilizes color coding between fluid lines and connectors (Col. 3, lines 37-51).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Honma/Okiyama/Miyasaka to comprise color coding between members to be connected as taught by Rosenbaum so as to ensure a user connects the desired infusion line to the correct stopcock as taught by Rosenbaum.  
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma in view of Okiyama in view of Miyasaka in view of Rosenbaum, and further in view of Nagels (US 5,888,408).
Regarding claim 3, Honma/Okiyama/Miyasaka/Rosenbaum teach the claimed invention substantially as set forth above for claim 2 but are silent regarding the claimed packaging. .
Nagels teaches (Figure 1) an infusion set (2) in a sealed package (1) on a surface of which a plurality of illustrations (e.g., colored labels) so as to have the same colors given to the groups within the infusion set. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Honma/Okiyama/Miyasaka/Rosenbaum by incorporating infusion set is sealed in a package on a surface of which a plurality of illustrations are displayed in mutually offset and partially overlapping fashion, the respective illustrations being respectively colored so as to have the same colors as given to the groups within the infusion set, for the purpose of indexing the stored blood with regard to its weight class. It would have been an obvious matter of design choice to modify Honma to include a surface of which a plurality of illustrations are displayed in mutually offset In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Honma to include a plurality of illustrations since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP 2144.04.
Regarding claim 4, Honma/Okiyama/Miyasaka/Rosenbaum teach the claimed invention substantially as claimed, as set forth above for claims 1-3. They are silent regarding the infusion set characterized in that numbers indicating order of administration are further displayed at the illustrations. However, Nagels (Fig. 1) teaches numbers indicating order of administration are further displayed at the illustrations (see Col. 4, lines 15-18 where the numbers are fully capable of indicating the order).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Honma/Okiyama/Miyasaka/Rosenbaum by incorporating numbers indicating order of administration are further displayed at the illustrations, for the purpose of In re Leshin, 125 USPQ 416.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma in view of Okiyama in view of Miyasaka, and further in view of Crawford (US 2007/0287989).
Regarding claim 5, Honma/Okiyama/Miyasaka teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose a first or second spike cap.
Crawford (Figure 44) teaches first spike cap (324) to cover the first spike and/or a second spike (e.g., 322) cap to cover the second spike (¶ [0143]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Honma/Okiyama/Miyasaka, by incorporating a first spike cap to cover the first spike and/or a second spike cap to cover the second spike, as taught by Crawford, for the purpose of providing protection to the device operator, and to increase sterility of the system as taught by Crawford.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma in view of Okiyama in view of Miyasaka, and further in view of Robert (US 2012/0330238).
Regarding claim 6, Honma/Okiyama/Miyasaka teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose a filter bag in the first member. 
Robert teaches (Figure 1) a medicament infusion system (1) which comprises a filter bag (filter element 14) which is in series with the other fluid line elements (Figure 1). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first member of Honma/Okiyama/Miyasaka to comprise a filter bag in series so as to filter any unwanted particulates in the tubing which might be contained in the liquid as taught by Robert (¶ [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783          
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783